—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered March 28, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People properly established a chain of custody with respect to the drugs underlying the sale count, upon which defendant was convicted, and his arguments concerning the separate drugs underlying the possession count are rendered academic by virtue of the fact that he was not convicted of that count.
The court’s Sandoval ruling was a proper exercise of discretion (see, People v Pavao, 59 NY2d 282, 292). Concur — Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.